Citation Nr: 1431598	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-38 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a mental condition, claimed as a panic disorder and a generalized anxiety disorder.

2.  Entitlement to an effective date earlier than December 2, 2008 for the grant of service connection for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD) with hiatal hernia (also claimed as shortness of breath, chest pain and right flank pain).


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1994, and from June 1995 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied entitlement to an earlier effective date, and denied reopening of the claims for entitlement to service connection for a panic disorder and generalized anxiety disorder, respectively.  In the October 2012 statement of the case, the RO denied entitlement to an earlier effective date for combined IBS and GERD with hiatal hernia, including on the basis of finding no clear and unmistakable error in the December 2004 and March 2006 rating decisions.  

The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  Accordingly, the Board has expanded the scope of appellate review to include consideration of service connection for PTSD notwithstanding the RO's separate adjudication of the issue in the January 2011 rating decision and October 2013 statement of the case during the course of the instant appeal. 

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claim of entitlement to service connection for a generalized anxiety disorder; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the March 2006 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a mental condition, claimed as a panic disorder and a generalized anxiety disorder, due to events occurring during active service.

3.  The evidence is in relative equipoise as to whether the Veteran's mental condition, claimed as a panic disorder and a generalized anxiety disorder, was caused by events that occurred during his active duty service.

4.  On January 28, 2004, the Veteran submitted an initial claim for entitlement to service connection for GERD.

5.  A rating decision in December 2004 granted service connection for GERD with a disability evaluation of 10 percent, effective January 28, 2004.

6.  A rating decision in March 2006 denied a previous claim for service connection for IBS; the Veteran did not initiate an appeal, and the decision became final.

7.  Following the March 2006 rating decision, the first petition to reopen the claim for service connection for IBS was received on December 2, 2008.

8.  In 2010, the RO awarded service connection for the merged issues of IBS and GERD based on new and material evidence which was not comprised of additional service records, effective December 2, 2008.

9.  The denials of service connection for IBS in the December 2004 and March 2006 rating decisions were based on the record and the law that existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decisions.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, denying the claim of entitlement to service connection for a panic disorder and generalized anxiety disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a panic disorder and generalized anxiety disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  PTSD and panic disorder were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(1) (2013).

4.  The criteria for an effective date earlier than January 28, 2004 for service connection for GERD are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

5.  The criteria for an effective date earlier than December 2, 2008 for service connection for combined IBS and GERD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

As to the claims of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for a panic disorder and generalized anxiety disorder, and whether service connection for that issue is warranted, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to an effective date earlier than December 2, 2008 for the grant of service connection for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD) with hiatal hernia.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The Veteran was provided notice as to how VA determines effective dates in a July 2009 notice and the effective date issues were readjudicated after that notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the April 2014 Board hearing, the undersigned explained to the Veteran the issues on appeal, as well as the elements required to substantiate his claims.  The undersigned also participated in the presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

The appeal for earlier effective dates for service connection has been resolved based on the record.  The Board has found that the GERD effective date is based on the first claim of record for service connection, and the IBS and GERD (combined into one issue) effective date is based on the first claim for service connection received after the prior final denial of the IBS issue.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the outcome of this case.  

In addition, in regard to CUE claims, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

II.  New and Material Evidence

The RO denied service connection for a panic disorder and a generalized anxiety disorder in a March 2006 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the March 2006 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for a panic disorder and a generalized anxiety disorder were denied in a March 2006 rating decision for lack of a nexus between the present disability and service.  The rating decision noted that service treatment records (STRs) indicated treatment in service for anxiety disorder beginning in December 1992, as well as a VA examination, dated November 2005, which diagnosed generalized anxiety disorder, but attributed the cause to recent legal problems, financial problems, and marital difficulties, and not to events in the military.  To reopen, new and material evidence must be received showing a current disability is related to service. 

The Veteran's current VA treatment records show a June 2012 letter from the Veteran's treating psychiatrist indicating that the Veteran's current mental condition, including a panic disorder, is directly related to service.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran contends that his mental condition, including a generalized anxiety disorder and a panic disorder, is related to events he witnessed in service.  For the reasons that follow, the Board finds that, resolving all reasonable doubt in the Veteran's favor, service connection is warranted.

Again, service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

STRs show that in March 1993, the Veteran was treated for complaints of shortness of breath, and reported he had a high anxiety level.  The same month, 
the Veteran was treated for a follow up to an anxiety attack which occurred the night before.  The record shows the Veteran was doing well.

An October 1993 STR includes a problem summary list, which indicates onset of anxiety in December 1992 with symptoms of dyspnea.

September 1995 STRs show the Veteran felt "jumpy" and wondered why he jumped when he was falling asleep.  The record also notes that the examiner felt the Veteran was trying to appear as sick as possible to get as much money as possible from the Medical Board.  The Veteran's mood was dysphoric, and affect was mood-congruent.  The Veteran denied homicidal or suicidal ideation.

In November 2005, the Veteran underwent a VA examination.  The examiner noted a psychiatry initial assessment dated August 2004, from the VA Medical Center (VAMC), which diagnosed the Veteran with anxiety disorder, not otherwise specified.  The examiner also noted October 2005 VA treatment records, in which the Veteran reported chronic anxiety, though not as intense as previously experienced.  The examiner diagnosed a generalized anxiety disorder, and assigned a GAF score of 70.  The examiner opined that the Veteran's anxiety disorder was caused by recent legal problems, financial problems and marital difficulties, and was not caused by problems incurred while he was in the military.

In a December 2010 VA examination, the examiner noted the Veteran's complaints of panic attacks since 2004, and anxiety.  The examiner determined that the Veteran overendorsed his symptoms, and therefore the symptom reporting was not deemed a valid measure.  The report noted panic disorder by self-report.

VA treatment records show the Veteran was treated initially in December 2004, and from May 2010 to December 2012 for anxiety.  

A December 2004 VA treatment record showed an initial psychiatric evaluation for complaints of anxiety by VA staff psychiatrist Dr. M.G.  Dr. M.G. noted that the Veteran reported that his symptoms started in service.  He experienced extreme sea sickness and anxiety.  Dr. M.G. diagnosed the Veteran with anxiety disorder and panic disorder with agoraphobia.  

August 2011 VA treatment records show complaints of 1 to 2 panic attacks per week, and trouble in his marriage.  The Veteran was diagnosed with panic disorder.

An August 2009 letter from Dr. M.G. stated that she had treated the Veteran since December 2004, and that it had come to her attention recently that the Veteran had been suffering from chronic PTSD and panic disorder since she first evaluated him.  Dr. M.G. maintained that due to the difficulty talking about the traumatic experiences he encountered in service, she was not able to diagnose PTSD at first; however, due to a recent neuropsychological test, it had come to light that the Veteran had been suffering from chronic PTSD all along.  Dr. M.G. maintained that the diagnosis was corroborated by his own statement about the traumatic events he experienced as well as by her Vet Center colleagues. 

In a letter dated June 2012, J.G., a supervisory readjustment counseling therapist at the Tallahassee Vet Center, stated she had treated the Veteran since February 2009 for his mental conditions, which included anxiety, frequent episodes of sleeplessness, poor response to situational stressors, and limited coping skills.  She recounted the Veteran's numerous reported stressful incidents witnessed in service, including plane crashes.  She asserted that the Veteran continued to struggle with diminished functioning secondary to in-service traumatic exposure, stressors and poor adjustment following military service.  She further noted the Veteran's diagnosis of panic disorder, and opined that the impact of the exposure had negatively affected the Veteran's current orientation and appeared to be directly related to circumstances experienced while in service.  J.G. noted that the Veteran had been diagnosed with chronic PTSD and panic disorder by his VA psychiatrist Dr. M.G.  

In a letter dated June 2005, the Veteran's wife stated that she had personally witnessed his "illness," stating that he jumped in his sleep, and suffered from anxiety attacks.  Again in April 2009, the Veteran's wife submitted a letter stating that the Veteran continued to suffer from panic attacks, which seemed to have worsened and required an estimated 2 trips per month to the emergency room.  In January 2011, the Veteran's wife submitted a statement contending that the Veteran always appeared to be tense, uneasy, hyper and moody.  Last in August 2011, the Veteran's wife submitted a statement asserting that the Veteran did not like to talk about anything, and that he was always in a bad mood, wanting to fight people at his job.  She further stated the Veteran struggled to sleep, and was up practically all night at the window to see if someone was attempting to break in.

In a statement received in August 2009, the Veteran described his duties in service and stated that he was tasked with lowering and raising antennas from the bow of the ship on which he worked, and that he was very afraid of getting seriously injured or killed being suspended 60 to 100 feet on a catwalk off the side of the ship.  He stated that he also feared being blown off the ship by a fighter jet blast or the exhaust.  He noted that these thoughts made him very nervous.  He then described martial difficulties with his first wife, which ended in divorce.  He also reported two incidents in service in which a plane crashed into the sea and  men died.  He stated he also witnessed a sailor from his ship commit suicide by jumping from the ship.  He noted these incidents make him shaky and very anxious and gave him trouble sleeping.

In the statement, the Veteran continued to describe another incident in Virginia, during service, in which a civilian man travelling under a railroad bridge apparently misjudged the height of the bridge, severing his head halfway off.  The Veteran stated that after this accident, he started staying up very late at night and could not go to sleep, but found himself jumping in his sleep when he did sleep.  He endorsed daily panic attacks, and stated he did not go to bed until 1 or 2 in the morning because he was very anxious.

A January 2011 statement from the Veteran's supervisor at work stated that the Veteran had episodes of blowing up at co-workers while on the job.  The supervisor noted the Veteran was on edge and looked like "a time bomb," and had a short temper.

A second letter dated January 2011 from the Veteran's co-worker of 5 years described the Veteran's frequent "mood dysfunctions", anxiety and irritability.

Last, in an April 2014 statement, the Veteran's friend described the change in the Veteran's personality before and after service, stating that he was always outgoing, cheerful and friendly before service.  She stated that he now frequently recalls various negative events during service, and has less interactions with people now, is impatient, irritable, and worried.  

The Veteran testified at a Board hearing in April 2014.  There, he asserted that during service he worked aboard an aircraft carrier, which was involved in operations and constant drills, and caused him great fear for his life.  He again asserted that he witnessed a suicide, which caused him to have trouble sleeping and to experience nightmares of the incident.  He also noted the plane crashes which resulted in casualties.  He stated that since service, he had been hospitalized 15 to 20 times for panic attacks.

The Veteran's wife also testified at the Board hearing, where she asserted that she met the Veteran shortly after he left service.  She described the Veteran's panic attacks and trouble sleeping.

In a February 2012 VA PTSD examination report the examiner found that the Veteran did not meet the criteria for PTSD but that he did have panic disorder with agoraphobia and anxiety disorder.  The examiner found that the Veteran's presentation of symptoms appeared to be overstated based on his self-report (e.g. experiencing intrusive memories "every day, all the time" and nightmares "every night").  The frequency and severity of his reported symptoms were inconsistent with the GAF score of 65 offered by his treatment provider recently on 1/26/12.  Concerns regarding his over reporting and exaggeration of symptoms were previously confirmed with a structured assessment (SIMS) during his prior C&P examination on 12/27/10.  Moreover, treatment records indicated that during this examination the Veteran did not disclose prior stressors (significant abuse during childhood; dysfunctional relationship with first wife who died from AIDS, prior allegation and arrest for sexual assault) that have, contributed to his anxiety and panic attacks.  Moreover, the Veteran's STRs are negative for any mental health concerns and he did not seek mental health treatment until 8/31/04.  The examiner therefore maintained that a diagnosis of PTSD could not be confirmed during this evaluation. The examiner indicated that it would resort to mere speculation to opine as to whether the Veteran's panic disorder with agoraphobia or anxiety disorder NOS was related to his conceded stressor of hostile military or terrorist activity.

In a June 2012 DBQ, the Veteran's treating physician Dr. M.G. contended that the Veteran had Axis I diagnoses of chronic PTSD and panic disorder without agoraphobia.  Dr. M.G. maintained that her evaluation was based on psychiatric notes dated from December 2004 to the present.  

In an April 2013 VA examination report, the February 2012 VA examiner continued to maintain that the Veteran did not have PTSD and now indicated no diagnosis on Axis I.  The examiner provided a lengthy rationale and concluded that she was unable to provide the requested opinion as a mental disorder diagnosis could not be confirmed given the overwhelming evidence that the Veteran was malingering during the examination.

In an August 2013 DBQ, the Veteran's treating physician Dr. M.G. contended that the Veteran had Axis I diagnoses of chronic PTSD, depressive disorder, and panic disorder.  Dr. M.G. maintained that her evaluation was based on psychiatric notes dated from December 2004 to the present.  Dr. M.G. noted that the Veteran was deployed during the Gulf War conflict.

The Board finds that the Veteran has a mental condition.  The November 2005 VA examination diagnosed the Veteran with a generalized anxiety disorder, and December 2004 VA treatment records diagnosed with Veteran with anxiety disorder and panic disorder.  Later VA treatment records continue to show treatment for anxiety and panic disorder.  The evidence therefore establishes that the Veteran suffers from a mental condition, to include anxiety disorder and panic disorder.

Regarding the second element of service connection, STRs show in-service complaints of and treatment for anxiety.  As such, the Board concludes the in-service element of service connection is established.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The VA examiners believe the Veteran over reports his symptoms and malingers and does not have a psychiatric disorder related to service.  The Veteran's long-term treating VA physician Dr. M.G. contends that the Veteran does have a psychiatric disorder and that the psychiatric disorder is due to in-service events.  Dr. M.G. maintains that the Veteran's anxiety disorder was in fact PTSD. Thus, the record contains evidence that the Veteran had PTSD in service.  Also, the June 2012 Vet Center letter from J.G. opined that the Veteran's mental condition was directly related to service.  In asserting this opinion, the examiner accounted for the Veteran's lay evidence of the events witnessed in service, as well as the symptoms experienced during and after service.  J.G. also noted she had seen the Veteran intermittently in therapy for treatment of his mental condition.  Significantly, the Veteran's STRs show he complained of anxiety and was treated for this condition while in service.  The Board notes that PTSD is an anxiety related disorder.  See Schedule of Ratings-Mental Disorders, Anxiety Disorders, 38 C.F.R. § 4.130 (2013).  VA regulations also provide that if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (2013).  The Board finds the evidence is at least in relative equipoise as to whether the Veteran's mental condition is related to service.  In light of the foregoing and resolving the benefit of the doubt in the Veteran's favor, service connection for PTSD and panic disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD and panic disorder.  As the Board finds that service connection is warranted for PTSD and panic disorder, a full grant of the benefit sought on appeal has been awarded.

IV.  Earlier Effective Date

The Veteran appeals the effective date assigned for the grant of service connection for IBS and GERD.  Due to the complexity of the facts of this case, a recitation of the procedural facts is provided.

On January 28, 2004, the Veteran submitted a claim for entitlement to service connection for GERD.  In a December 2004 rating decision, the RO granted entitlement to service connection and awarded a 10 percent disability evaluation, effective the date of claim.  The RO also denied service connection for IBS.  

In March 2005, the Veteran submitted a claim to reopen the claim of entitlement to service connection for IBS.  The RO denied the claim in a March 2006 rating decision.

Again on December 2, 2008 the Veteran submitted a claim for service connection for IBS, and in November 2009 and January 2010, the Veteran was afforded a VA examination.  In a January 2010 rating decision, the RO combined the issues of IBS and GERD, awarding a disability evaluation of 30 percent effective December 2, 2008.  The RO found that the IBS was the predominant disability in accordance with 38 C.F.R. § 4.114 (2013), and that under Diagnostic Code 7319, a 30 percent evaluation was warranted.  The Veteran contends he is entitled to an earlier effective date for IBS and GERD.  See May 2010 notice of disagreement.  Specifically, he contends that he is entitled to "back pay" for IBS.  See February 2010 statement.  

To establish a valid clear and unmistakable error (CUE) claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist:  (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (providing that to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

At the time of the December 2004 rating decision, the law provided that in order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  In the rating decision, the RO denied service connection for irritable bowel syndrome on the basis that while in-service treatment for irritable bowel syndrome was shown, "no permanent residual or chronic disability subject to service connection [was] shown by the service medical records or demonstrated by evidence following service."  The RO found that the record did not show a current chronic disability.  At the time of the March 2006 rating decision, the law further provided that VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2013).  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  an undiagnosed illness or medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms to include irritable bowel syndrome.  Id.  In the rating decision, the RO denied service connection for irritable bowel syndrome as due to an undiagnosed illness on the basis that while in-service treatment for irritable bowel syndrome was shown, "no permanent residuals or chronic disability subject to service connection [was] shown by the service medical records or demonstrated by the evidence following service."  The RO noted that VA treatment records documented a medical history of irritable bowel syndrome but "fail[ed] to show current treatment or diagnosis for this condition."  The RO found that the record did not show a current chronic disability.  

The Veteran contends that he suffered from irritable bowel syndrome while on active duty and therefore, an error was committed by the RO in denying his claim.  See, e.g., December 2008, May 2010, and November 2012 statements.  The Board, however, notes that in the absence of proof of a present chronic disability there can be no valid claim, much less proof of 6-month period of chronicity.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran essentially disagrees with how the RO weighed the evidence.  A disagreement as to how the evidence was weighed can never rise to the level of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) ("[I]n effect the appellant is actually asserting disagreement with how the RO evaluated the facts before it, an allegation which is inadequate to raise a CUE claim.").  The denials of service connection for IBS in the December 2004 and March 2006 rating decisions were based on the record and the law that existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decisions.

In addition, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) (2013).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2013); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

The Board considers first the Veteran's GERD claim.  The first question is whether a claim for service connection for GERD was received by the VA prior to January 28, 2004.  The Board finds that it was not.

The pertinent facts are that the Veteran filed an original application for compensation on January 28, 2004, in which he claimed entitlement to service connection for reflux disease.  He indicated on the form that the disease began on March 10, 1993.  He further testified in his April 2014 Board hearing that his IBS began after the Gulf War.

Prior to January 28, 2004, the Veteran never filed a service connection claim for GERD or "reflux disease."  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the veteran filed the claim.  The fact that VA has granted service connection for the Veteran's GERD, many years after the Veteran's service or diagnosis is irrelevant. An exception in increased-rating claims allows for an effective date earlier than the date of claim by up to one year, but this does not apply to claims for service connection.  Ross v. Peake, 21 Vet. App. 528, 533 (2008).  The record does not include any communication from the Veteran or a representative received prior to January 28, 2004, that may reasonably be construed as an indication he was seeking service connection for GERD.  The Board concludes that an effective date earlier than January 28, 2004, for service connection for GERD is not warranted.  See 38 C.F.R. § 3.400.

The Board turns to the IBS claim.  In January 2004, the Veteran submitted a claim for IBS, which was subsequently denied in a December 2004 rating decision.  In March 2005, the Veteran submitted a claim for IBS, which was subsequently denied in a March 2006 rating decision.  The Veteran did not appeal.  Accordingly, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

The Veteran filed to reopen his previously denied claim for IBS on December 2, 2008.  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2013).  The January 2010 rating decision, then, awarded service connection for combined GERD and IBS back to December 2, 2008, the date of claim.  The record does not include any communication from the Veteran or a representative received since the final March 2006 rating decision and before the December 2, 2008 claim, that may reasonably be construed as an indication the Veteran was seeking to reopen his claim for service connection for IBS.  The Board concludes that an effective date earlier than December 2, 2008, for service connection for IBS is not warranted.  See 38 C.F.R. § 3.400.  In so finding, the Board notes that the effective date for the 30 percent evaluation can be no earlier than the date upon which service connection for IBS became effective. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.


ORDER

Reopening of a claim for service connection for a mental condition, claimed as a generalized anxiety disorder and a panic disorder, is granted.

Entitlement to service connection for PTSD and panic disorder is granted.

An effective date earlier than January 28, 2004 for the grant of service connection for GERD is denied.

An effective date earlier than December 2, 2008 for the grant of service connection for combined IBS and GERD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


